        Case 1:19-cv-01404-AT-BCM Document 36 Filed 04/04/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


   NATHANIEL ROBINSON and DAVID EVANS,
                                                           Civil Action No.
   on behalf of themselves and all others similarly
   situated,                                               19-CV-1404 (AT) (BCM)

                                   Plaintiffs,

             v.

   NEW YORK CITY TRANSIT AUTHORITY;
   FERNANDO FERRER, in his official capacity as
   Chairman of the New York City Transit
   Authority; and ANDY BYFORD, in his official
   capacity as President of the New York City
   Transit Authority,

                                   Defendants.




                JOINT STATEMENT OF PLAINTIFFS AND DEFENDANTS
             IN ADVANCE OF INITIAL CASE MANAGEMENT CONFERENCE

        In accordance with Your Honor’s Order of March 21, 2019, the parties hereby submit this

pre-conference statement:

        1.        Date of Initial Conference: April 11, 2019 at 9:30 a.m.

                  Appearances at the Initial Conference:

            FOR PLAINTIFFS:                            FOR DEFENDANTS:

            DRINKER BIDDLE & REATH LLP                 HOGUET NEWMAN REGAL &
            Clay J. Pierce                             KENNEY, LLP
            1177 Avenue of the Americas                Helene R. Hechtkopf
            41st Floor                                 Ira J. Lipton
            New York, New York 10036                   60 East 42nd Street
            Telephone: (212) 248-3186                  48th Floor
                                                       New York, New York 10165
                                                       Telephone: (212) 689-8808



                                                  1
117638467
        Case 1:19-cv-01404-AT-BCM Document 36 Filed 04/04/19 Page 2 of 5



            NATIONAL CENTER FOR LAW
            AND ECONOMIC JUSTICE
            Katherine Deabler
            275 7th Ave.
            New York, New York 10001
            Telephone: (212) 633-6967

            NEW ECONOMY PROJECT
            Susan Shin
            121 West 27th Street
            New York, New York 10001
            Telephone: (212) 680-5100

        2.      Statement of the Nature of the Case:

                Plaintiffs’ Statement:

                In this civil rights putative class action, Plaintiffs Nathaniel Robinson and David
                Evans, on behalf of themselves and all others similarly situated, challenge the lack
                of due process afforded individuals by Defendants New York City Transit
                Authority (“NYCTA”), Fernando Ferrer, in his official capacity as Chairman of
                NYCTA, and Andy Byford, in his official capacity as President of NYCTA, and
                seek declaratory and injunctive relief pursuant to the Fourteenth Amendment to the
                United States Constitution, as enforced by 42 U.S.C. § 1983.

                Specifically, Defendants: (i) enter default judgments against Plaintiffs and class
                members for violations of certain rules and regulations of NYCTA without
                adequate notice of the violation, the default penalties, and/or the judgment itself;
                (ii) deny class members meaningful opportunity to contest the transit violations, the
                default penalties, default judgments, and/or the seizure of funds; and (iii) refuse
                class members access to documents necessary for class members to challenge
                default judgments. In addition, Defendants refuse to waive fees charged to review
                documents necessary to challenge the default judgments (including documentations
                supporting the underlying violation itself), despite a class member’s indigence.

                Critically, many members of the putative class, including to Plaintiffs, only first
                learn that NYCTA obtained default judgments against them when they receive
                notice that their state tax refunds have been or will be offset to enforce the
                judgments. Upon learning of the NYCTA default judgments, Defendants fail and
                refuse to provide Plaintiffs and putative class members the most basic information
                concerning the alleged violations, including copies of any relevant Notice of
                Violation. Plaintiffs and putative class members cannot effectively contest the
                default judgments and, as it pertains to Plaintiffs and many class members, the
                seizures of their tax refunds. NYCTA’s refusal of access to documents necessary
                to challenge any default judgment deprives them of their constitutional rights.




                                                  2
117638467
        Case 1:19-cv-01404-AT-BCM Document 36 Filed 04/04/19 Page 3 of 5



             Accordingly, Defendants’ customs, policies, and practices violate the rights of
             Plaintiffs and the punitive class. Plaintiffs and the class they represent, therefore,
             request an injunction:
                    (i) prohibiting NYCTA from certifying default judgments to the
                    Department of Taxation and Finance for tax refund offsets or otherwise
                    enforcing the default judgments until such time as it has developed
                    procedures to provide class members adequate notice and an opportunity to
                    be heard; and
                    (ii) barring NYCTA from certifying these judgments to the Department of
                    Taxation and Finance in cases where it does not possess and/or cannot
                    obtain a copy of the original Notice of Violation, Default Decision and
                    Order, or other documents that are in the record.

             Defendants’ Statement:

             Defendants dispute the allegations as stated by Plaintiffs. NYCTA provides
             adequate pre- and post-deprivation process, in accordance with the United States
             Constitution.

             In particular, individuals are personally issued Notices of Violation for violating
             the Rules of Conduct governing the use of transit facilities (issued by the New York
             Police Department, and not NYCTA) and receive notice by U.S. Mail if they fail to
             appear for their adjudicatory hearing, and receive a second notice of default if they
             continue to fail to appear. Individuals are also notified by U.S. Mail before their
             tax returns are garnished by the New York State Department of Taxation and
             Finance. Additionally, individuals are afforded a meaningful opportunity to contest
             a default judgment before the judgment is collected, and to contest the garnishment
             after their tax returns are garnished.

             Finally, individuals can request a copy of their Notice of Violation(s), as well as
             other documents in their case files, by appearing at the NYCTA TAB office.

             Jurisdiction/Venue: There is no dispute regarding jurisdiction or venue.

             Rule 12 Motions: The parties do not currently anticipate filing a Rule 12(b) or (c)
             motion.

        3.   Proposed Deadlines for Amendment:

             The parties propose that the deadline for the joinder of additional parties or the
             amendment of pleadings be January 10, 2020, provided that the parties may seek
             leave to amend at a subsequent date based on a showing of good cause.




                                               3
117638467
        Case 1:19-cv-01404-AT-BCM Document 36 Filed 04/04/19 Page 4 of 5



        4.    Proposed Discovery Schedule:

              a.     Date for exchange of initial disclosures: May 13, 2019.

              b.     Date for service of initial document requests and interrogatories: June 12,
                     2019.

              c.     Date by which all fact depositions will be completed: February 10, 2020.

              d.     Date for close of fact discovery: February 10, 2020.

              e.     Dates by which each party’s expert report(s) or other expert disclosure and
                     any responding reports will be supplied to the adversary: March 11, 2020
                     and April 1, 2020, respectively.

              f.     Date for close of all discovery: May 1, 2020.

        5.    Proposed Limitations on Discovery:

              None at this time other than those provided in the Federal Rules of Civil Procedure,
              the Local Rules of the Southern District of New York, and the Court’s Individual
              Practices.

              Defendants will request that the Court enter an F.R.E. 502(d) order.

        6.    Anticipated Discovery Issues that May Warrant Attention: None at this time.

        7.    Date for a Status Conference Prior to the Close of Fact Discovery: January 10,
              2020.

        8.    Mediation and Settlement Conference: The case should be scheduled for a
              settlement conference on May 15, 2020.

        9.    Deadline for Pre-Motion Conference Request Regarding Summary Judgment:
              June 12, 2020.

        10.   Trial: The parties anticipate that trial will require one week. Plaintiffs request a
              jury trial.

        11.   Trial before Magistrate: The parties prefer to defer the decision of whether to
              consent to trial before the designated magistrate judge.




                                               4
117638467
        Case 1:19-cv-01404-AT-BCM Document 36 Filed 04/04/19 Page 5 of 5




                  Respectfully submitted this 4th day of April, 2019.

            ATTORNEYS FOR PLAINTIFFS:                   ATTORNEYS FOR DEFENDANTS:


            By: _/s/ Clay J. Pierce_____                By: _/s/ Helene R. Hechtkopf____

            DRINKER BIDDLE & REATH LLP                  HOGUET NEWMAN REGAL &
            Clay J. Pierce                              KENNEY, LLP
            1177 Avenue of the Americas                 Helene R. Hechtkopf
            New York, New York 10036                    60 East 42nd Street
            Telephone: (973) 549-7142                   48th Floor
                                                        New York, New York 10165
                                                        Telephone: (212) 689-8808




                                                   5
117638467
